DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office Action is responsive to the Amendments and Remarks filed on 2-22-2021. As directed, claims 23-27, and 29-41 have been amended, claims 1-22 were previously cancelled, claim 28 has been cancelled, and no new claims have been added. Thus, claims 23-27, and 29-41 are pending in the current application.

Response to Amendment
Applicant has amended claims 23-27, and 29-41 to overcome previously outlined informalities in the claims. The previously held claim objections are hereby withdrawn. In addition, claim 28 has been cancelled, rendering the previously held claim objections moot.
Claims 23-27, 35, and 41 have been amended to address previously outlined indefiniteness rejections. The previously held rejections under 35 USC 112(b) of claims 323-27, and 29-41 are hereby withdrawn. In addition, claim 28 has been cancelled, rendering the previously held rejection moot.


EXAMINER’S AMENDMENT
The application has been amended as follows: 
Claim 23 is amended to read: 
A blower for a breathing apparatus comprising: 
a bottom support for a shaft; 
a top support for the shaft; 
a motor core comprising a stator and a rotor; 
an impeller coupled to the motor core via the shaft; 
wherein the shaft is rotatably coupled at a first end via a first stub axle and first bearing arrangement to the top support and at a second end via a second stub axle and second bearing arrangement to the bottom support such that the shaft is configured to rotate relative to the top support and the bottom support, 
and at least one of the first stub axle or the second stub axle is compliant and/or resilient.
Claim 25 is amended to read:
The blower according to claim 23 wherein the shaft is rotatably coupled at the first end to the top support by the first stub axle and the first bearing arrangement in the top support and the shaft is rotatably coupled at the second end to the bottom support by the second stub axle and the second bearing arrangement in the bottom support.
Claim 26 is cancelled.

Claim 27 is amended as follows:
The blower according to claim 23 wherein the shaft is partially or fully hollow and the first end and the second end have respective first and second bearing arrangements within the hollow.
Claim 35 is amended as follows:
The blower according to claim 23 wherein the shaft maximum diameter size is independent of the first bearing arrangement diameter size and the second bearing arrangement diameter size.
Authorization for this examiner’s amendment was given in an interview with Attorney Angela Dremann on 5-5-2021.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Bothma (US 2014/0216460), Kenyon (US 2008/0304986), and Chang (US 2007/0020128) fail to anticipate and/or render obvious the combination of “a bottom support for a shaft; a top support for the shaft; a motor core comprising a stator and a rotor; an impeller coupled to the motor core via the shaft; wherein the shaft is rotatably coupled at a first end via a first stub axle and first bearing arrangement to the top support and at a second end via a second stub axle and second bearing arrangement to the bottom support such that the shaft is configured to rotate relative to the top support and the bottom support, 
While Bothma discloses a blower for a breathing device which contains top and bottom supports, a shaft, a motor core comprised of a stator and a rotor, and, an impeller, Bothma fails to anticipate and/or render obvious the claimed limitations regarding the coupling of a first and second stub axle to the claimed first and second bearing arrangements on an inner race of the bearing arrangement.
While Kenyon discloses a blower for a breathing device which contains top and bottom supports, a shaft, a motor core comprised of a stator and a rotor, and, an impeller, Kenyon fails to anticipate and/or render obvious the claimed limitations regarding the stub axles (top and bottom portions of shaft 80) being formed from a compliant and/or resilient material.
Further, while the blower disclosed by Chang closely matches the claimed invention in terms of its first and second stub axles (22, 52), a hollow shaft (12, 42), and top and bottom supports (100, 102), Chang also fails to anticipate and/or render obvious the claimed limitations regarding the stub axles (top and bottom portions of shaft 80) being formed from a compliant and/or resilient material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053.  The examiner can normally be reached on Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785